Citation Nr: 1216103	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-32 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right wrist disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a skin disability.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for chronic headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  In a December 2006 decision, the Board denied the Veteran's claims of entitlement to service connection for a right wrist disability, a skin disability, and chronic headaches. 

2.  Evidence submitted since the December 2006 Board decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claims sought to be reopened, and does not raise a reasonable possibility of substantiating the claims.  


CONCLUSION OF LAW

Since the December 2006 Board decision, new and material evidence has not been received, and the claims of entitlement to service connection for a right wrist disability, a skin disability, and chronic headaches, are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a right wrist disability, a skin disability, and chronic headaches.  Implicit in his claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claims of service connection for a right wrist disability, a skin disability, and chronic headaches, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).
Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with notice pertaining to his claims for service connection, to include notice of the effective date element of the claim, by a letter mailed in December 2007.  Additionally, the December 2007 letter informed the Veteran as to the reason his claims of entitlement to service connection for a right wrist disability, a skin disability, and chronic headaches were previously denied:  "[y]our claim was previously denied because the evidence submitted did not show that your claimed conditions incurred in or were aggravated by your military service.  Also, there was no evidence submitted to show a link between the conditions which were found on your VA exam in September, 1973 and the current medical evidence you submitted in 2003.  Therefore, the evidence you submit must related to this fact."  As such, the Veteran was adequately advised of the basis for the previous denial and of what evidence would be new and material to reopen the claims.  See Kent, supra.

Duty to assist

As noted above, under the VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his claims for a right wrist disability, a skin disability, and chronic headaches after he filed his claims in October 2007.  However, to the extent that these claims involve an attempt to reopen previously disallowed claims, VA does not have a duty to provide the Veteran with medical examination and opinion in response to a claim to reopen as it is the Veteran's responsibility in such a claim to generate new and material evidence that would warrant a reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative.  Additionally, in his July 2009 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.  

Accordingly, the Board will proceed to a decision as to the issues on appeal.

Service connection for a right wrist disability, a skin disability, and chronic headaches

Because the outcome as to these issues involve the application of virtually similar law, the Board will address the three issues together.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1105 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

Claim to Reopen

The Board denied service connection for the three issues on appeal in a 
December 2006 decision.  At that time, the following pertinent evidence was of record.

With respect to the Veteran's right wrist disability, his service treatment records revealed no evidence of, or treatment for a right wrist injury or disorder during his period of active service.  Subsequent to service, private hospital treatment records from the Piedmont Hospital dated in May 1973 showed that the Veteran underwent an elective excision of a carpal ganglion at the dorsum of the right wrist.  It was indicated that the ganglion had presented and caused some difficulty for about one year.  The final diagnosis was post traumatic ganglion of the right wrist; and tendon sheath ganglion of the right wrist.  Private outpatient treatment records dated from July 1973 to September 1974 revealed that the Veteran was followed for post-surgical persistent symptoms associated with his right wrist disorder. 

A VA examination report dated in September 1973 revealed that the Veteran had provided a history of having fractured his right wrist at around age 10 or 12 years. The fracture was said to have healed and that it had not given the Veteran any trouble during service.  He indicated that his right wrist began to hurt in November 1972 and December 1972, and that he injured the right wrist on the job in February 1973.  The diagnosis was post-operative residuals of excision of carpal ganglion, dorsum of the right wrist. 

In August 1985, the Veteran testified at a personal hearing at the RO.  He asserted that he injured his wrist during service and that he had received treatment for the wrist while in service. 

A VA examination report dated in May 1988 shows that the Veteran reported a history of a post-service ganglion cystectomy.  Physical examination revealed a scar on the wrist, but it was non-tender and there was full mobility.  The diagnosis was post-service era ganglion cystectomy of the right wrist. 

The Veteran was afforded a VA examination for his right wrist disability in August 2004.  Physical examination revealed a scar, and the Veteran reported pain of the right wrist with contact, however, there was no ganglion present.  The examiner noted the history of ganglion cyst right wrist with surgery performed in May 1973, a year and five months after discharge from service, with continued complaints of right wrist pain.  The examiner concluded that there was no documentation that a right wrist ganglion was the result of the Veteran's service or that it occurred within one year following his discharge.

With regard to the Veteran's skin disability, his service treatment records are absent any complaints of or treatment for a skin disability.  A VA examination report dated in September 1973 following his discharge from active duty showed that he had mild bilateral epidermophytosis of the feet.  The diagnosis was mild bilateral epidermophytosis of the feet and toes. 

Private outpatient treatment records from the Family Medical Center dated from July 1990 to December 1990 showed intermittent reports of scaling of the feet and hands.  Private medical treatment records dated from November 1994 to July 1997 showed that the Veteran underwent an excision biopsy of the scalp area which was determined to be chronic diffuse folliculitis of the scalp. 

A VA aid and attendance examination report dated in September 1998 showed that the Veteran had a diagnosis of candidiasis of the hands and feet.  VA outpatient treatment records dated from August 1998 to May 2001 showed intermittent treatment for symptoms associated with tinea manum of the hands and feet, along with onychomycosis. 

The August 2004 VA examination report showed that that Veteran exhibited a left hand skin rash which had been diagnosed in the past as epidermophytosis.  The Veteran reported that he first noticed his skin disorder in 1971, wherein he went to a military doctor and was given a cream.  He added that he later had a biopsy of his skin and was given a diagnosis of epidermophytosis referring to tinea manum, which was a fungal infection of the hand.  He stated that the hands and feet were all the same problem, and that he apparently had some on his face at one time.  He had a history of chronic tinea pedis, and a mention of prior chronic tinea manum of the left hand.  He also had onychomycosis of the nails of his feet.  The examiner noted that there was no evidence of these conditions during service.  He concluded that there was no evidence of a skin rash that was the result of the Veteran's period of active service.

With respect to the Veteran's chronic headaches, his service treatment records revealed that in May 1971, he reported a severe headache in conjunction with a high temperature.  The diagnosis was viremia. The remainder of service treatment records were absent any complaints of or treatment for headaches.  

The September 1973 VA examination report showed that the Veteran reported experiencing headaches as people on the job kept pushing him.  Physical examination of the head revealed no abnormalities pertinent to this matter.  The diagnosis was headaches, undetermined. 

A private hospital treatment record from Southwest Community Hospital dated in November 1979 revealed that the Veteran was admitted with headaches, nausea, and vomiting.  The final diagnosis was vascular headache and viral gastroenteritis. 

During the Veteran's August 1985 RO hearing, he asserted that he had a lot of bad headaches during service.  He added that following service he was evaluated for a subretinal hemorrhage, but that the findings were negative. 

A magnetic imaging resonance (MRI) study from North Main Imaging dated in September 1994 revealed that there was no significant abnormality of the brain.  The study was undertaken as a result of a clinical diagnosis of cephalgia and hypertension. 

VA outpatient treatment records dated from June 1998 to April 2001 revealed a history of cerebrovascular accident and complaint of headaches and pain.  The pain was said to have been related to a 1994 history of lipoma excision of the scalp and a 1997 history of liposuction. 

In the August 2004 VA examination report, the examiner referred to the September 1971 service medical record which had shown that the Veteran reported headaches. However, at that time he had a temperature of a 100.4 degrees and was diagnosed with a viremia.  The examiner added that this appeared to be an acute headache problem, and that there were no subsequent notes referring to headaches in his service medical records.  His December 1971 separation report of medical examination was also referenced wherein there was no history of headaches provided.  The examiner indicated that the Veteran had reported a history of some kind of liposuction to remove something under the scalp.  He stated that he continued to get headaches, on average about three to four headaches per week.  He also provided a history of a stroke in 1979, 1999, and 2000. 

In his assessment, the examiner indicated that an acute headache from a virus and a fever, such as reported in service, was not unusual.  There was no indication from 1970 to 1972 that he had chronic headaches while in service.  It was possible that he had some headaches after service while working for Mead Packing Company.  The examiner concluded that there was no evidence that the Veteran's headaches were the result of his service, or that they had occurred within one year following service.

In its December 2006 decision, the Board denied the Veteran's claims of entitlement to service connection for a right wrist disability, a skin disability, and chronic headaches because the evidence of record did not show that these disabilities are related to the Veteran's military service.  
In October 2007, the RO received the Veteran's claims of entitlement to service connection for a right wrist disability, a skin disability, and chronic headaches.  After the RO declined to reopen the Veteran's previously denied claims based upon his failure to submit new and material evidence, this appeal followed.

The evidence which has been added to the record since the December 2006 Board decision will be discussed in the Board's analysis below.

In essence, the Board denied the Veteran's claims in December 2006 because the evidence failed to show a relationship between his military service and his current right wrist disability, skin disability, and chronic headaches. 

Given the December 2006 Board decision, the Veteran's claims for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The Board notes that the RO declined to reopen the Veteran's claims in the March 2008 rating decision.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claims on its merits.  The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claims of entitlement to service connection for a right wrist disability, skin disability, and chronic headaches has not been submitted.  In the present case, the unestablished facts are whether the Veteran's right wrist disability, skin disability, or chronic headaches were caused by military service.  

The newly added evidence, in pertinent part, consists of additional VA treatment, service personnel records, and statements from the Veteran.  

The VA treatment records document treatment for and diagnoses of a skin disability and headaches.  See, e.g., a VA treatment record dated in March 2008.  While these medical records are undoubtedly new, as they were not of record at the time of the December 2006 Board decision, these records essentially replicate the medical evidence which was of record at the time of the December 2006 Board decision, namely that the Veteran has a current skin disability and chronic headaches.  Such evidence is not new and material, since the existence of the disabilities was known in December 2006.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence].  These records do not establish or suggest that the Veteran's right wrist disability, skin disability, or chronic headaches are related to his military service.  

Likewise, the Veteran's service personnel records do not reference any in-service right wrist disability, skin disability, or chronic headaches or relate these disabilities to service.  Accordingly, these records are not new and material and are insufficient to reopen the claims. 

There is no competent medical evidence which has been added to the record subsequent to the December 2006 Board denial which suggests that the Veteran's current right wrist disability, skin disability, or chronic headaches are related to his military service.  

In short, there is no competent evidence that the Veteran's right wrist disability, skin disability, or chronic headaches are related to his military service.   Furthermore, with regard to recent testimony from the Veteran to the effect that these disabilities were caused by his military service, such evidence is cumulative and redundant of similar statements made prior to the December 2006 Board decision.  See, e.g., an Informal Hearing Presentation dated October 2006. Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically pertaining to evidence of a relationship between the right wrist disability, skin disability, and chronic headaches and his military service.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to submit evidence in support of his claim].

In short, the elements which were missing at the time of the December 2006 denial of service connection remain lacking.   New and material evidence has not been received, and the Veteran's claims of entitlement to service connection for a right wrist disability, skin disability, and chronic headaches may not be reopened.  The benefits sought on appeal remain denied.  


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a right wrist disability.  The benefit sought on appeal remains denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a skin disability.  The benefit sought on appeal remains denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for chronic headaches.  The benefit sought on appeal remains denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


